Title: [undated diary entry]
From: Washington, George
To: 

Publick Levy 1767  8 lbs. Tob[acco] pr. Poll—No. 
               
                  No. of Tythables in
                  1762 – 121022
               
               
                  
                  1764 – 128000
               
               
                  
                  1766 – 131799
               
             Depositum—in 1767 
               
                  Brunswick
                  11983
                  
               
               
                  Charles City
                  15184
                  
               
               
                  Dinwiddie
                  896
                  
               
               
                  Gloucester
                  17514
                  
               
               
                  Henrico
                  5757
                  
               
               
                  James City
                  5299
                  
               
               
                  Isle of Wight
                  8522
                  
               
               
                  Louisa
                  10182
                  
               
               
                  Middlesex
                  5163
                  
               
               
                  New Kent
                  7569
                  
               
               
                  Southampton
                  13882
                  
               
               
                  Surry
                  6663
                  
               
               
                  Sussex
                  6250
                  
               
               
                  
                  114864
                  total
               
             Sold & applied to the fund for giving a Bounty on Hemp